Exhibit 10.11





FINDER’S FEE AGREEMENT



This Agreement is made this 31st day of August, 2009



By and Between:



Quadra Projects Inc. a body corporate incorporated in Nevada having its
registered office at #200-245 East Liberty Street Reno, Nevada, USA 89501

(hereinafter referred to as “QUADRA” )



OF THE FIRST PART,





  AND



Magnum Group International Inc., a body corporate incorporated in Belize, having
an office at No.5 New Road, P.O. Box 388, Belize City, Belize.

(hereinafter referred to as the “ FINDER” )



OF THE SECOND PART.



A.      AND WHEREAS the FINDER has sourced a leading edge, patented pyrolysis
Energy Conversion and Waste Disposal System ( the “System ” ) , which is a non
polluting energy conversion and waste disposal system designed to convert
organic waste to fuel and valuable by-products such as fuel oil, activated
carbon, fertilizer, producing no air pollution or ash to be land filled. It is
designed to answer the global challenge of waste management of MSW (Municipal
Solid Waste), which includes petrochemical compounds such as plastic waste,
green waste, coal and tires while providing high recycled-content products and
usable forms of power.   B.      AND WHEREAS through the FINDER, the Inventor of
the System has assigned and transferred all his right, title and interest in the
Invention and the said Energy Conversion and Waste Disposal Systems technology,
by a Technology Purchase Agreement dated the 1st day of April 2009, to Quadra
Marketing Corp., which on April 30, 2009, assigned the following patent issued
in Taiwan bearing Patent Number 285138 and the patent applications pending in
the United States Patent and Trade Mark Office as file numbers
US-2007-0231037-A1 and US-2007-0231224-A1 and the Patent Office in the Republic
of China as file Numbers 200610066757.9 and 200610072434.8, to QUADRA ENERGY
SYSTEMS INC., a wholly owned subsidiary of QUADRA.   C.      WHEREAS the FINDER
has worldwide contacts with companies, firms and individuals that are interested
in becoming final consumers, distributors, or participate in joint ventures with
QUADRA or any of QUADRA’s related subsidiaries and joint venture partners, for
QUADRA’s unique QES2000 UNITS and SYSTEMS and ancillary equipment, and
enhancements thereafter, and may become financial supporters, investors or
shareholders in QUADRA.  



1



--------------------------------------------------------------------------------

D.      WHEREAS the FINDER hereby agrees to source, screen, and negotiate on
behalf of QUADRA, for qualified individuals and entities either as direct
customers, distributors, joint venture partners for QUADRA’s products ( see
above ), and/or investors in QUADRA.   E.      WHEREAS QUADRA desires to engage
FINDER to provide the all inclusive services on an exclusive basis, and the
FINDER agrees to provide such services to QUADRA.   F.      WHEREAS QUADRA at
its own discretion may negotiate directly with the contacts provided by the
FINDER, but this should in no way conflict with the understanding, terms and
conditions and spirit of this Agreement.   G.      This FINDER’S FEE AGREEMENT
supersedes the Finder’s Fee Agreement, dated the 5th of January, 2009, and the
Addendum To That Certain Finder’s Fee Agreement, dated the 13th of April, 2009,
entered into between QUADRA and the FINDER.  

NOW THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed between the parties as follows :

1        FEE   1.0     QUADRA agrees to pay the FINDER, a sum of $150,000 on or
before December 31, 2009, and a Finder’s Fee equivalent to Ten Per Cent (10%) of
all the gross proceeds received by QUADRA and its subsidiaries, either partially
or wholly owned, resulting from direct sales, joint ventures and/or from plants
operated by QUADRA and/or its subsidiaries, for the QES2000 UNITS and SYSTEMS,
and ancillary equipment, and enhancements thereafter of the QES UNITS and
SYSTEMS.     1.1 QUADRA agrees to pay the FINDER, a Finder’s Fee of 5% of the
gross proceeds received by QUADRA, from investors acquiring private placements
in the common stock of QUADRA, or investments directly into QUADRA.     1.2 At
the request of QUADRA, the FINDER shall provide all referrals to QUADRA and
shall provide them exclusively. This arrangement shall remain in effect during
the course of the Agreement between QUADRA and in the event of cancellation of
the said Agreement between QUADRA and the FINDER, the subject arrangement shall
remain in effect until one year after the effective date of cancellation, unless
specifically agreed otherwise.

2        PAYMENT   2.1    For gross sales incurred for a particular month,
QUADRA agrees to pay the Finder’s Fee on or before the close of the next month.
Any discrepancies and adjustments are to be settled one month after the
quarterly and yearly financial statements are issued.   2.2     For gross
proceeds received by QUADRA from investments in QUADRA or investments in private
placements of the common stock of QUADRA, QUADRA agrees to disclose to  

2

--------------------------------------------------------------------------------

  the FINDER the financial terms related to such investments and private
placements.   The Finder’s Fee for such investments and private placements shall
be payable 15 days after receipt of such investments and/or private placements.
  2.3      Finder’s Fees unpaid after 30 days will attract interest of 1% per
month (calculated annually at 12%).   3         TERMS   3.1      This Finder’s
Fee Agreement may be cancelled at any time with the written consent of both the
parties.   3.2      This Agreement shall continue in force for twenty (20)
years. No cancellation of this agreement shall prejudice fees already earned by
or pending to the FINDER.   4         GENERAL   4.1      This document
constitutes the entire agreement between QUADRA and the FINDER and nothing else
is implied or promised. It is binding on the respective heirs, executors,
administrators, successors and assigns of the parties hereto.   4.2      All
notices required to be sent by one Party to the other Party shall be deemed
received if delivered personally to an Officer of the other party or by notice
sent by prepaid registered mail to the address of the other Party set out
herein.   5         REPRESENTATION OF FINDER   5.1      The Finder agrees:    
(a)      Not to represent or otherwise lead customers, distributors, investors
or joint venture participants to believe that the FINDER, its employees,
officers or agents have the power or authority to bind QUADRA to any agreement.
    (b)      To at all times honestly, fairly, accurately, and in good faith,
portray QUADRA to the customers, distributors, investors or joint venture
participants and to follow all reasonable instructions, directions, and policies
of QUADRA from time to time.   6         NON-CIRCUMVENTION AND NON-DISCLOSURE  
6.1      The Parties agree to abide by the following rules of non-circumvention
and non- disclosure for a period of twenty (20) years from the effective date
hereof. This covenant and agreement shall survive termination of the Agreement
for any reason whatsoever.   6.2      The Parties shall maintain complete
confidentially regarding this Agreement and all transactions occurring
hereunder, each other’s business, QUADRA’s business and marketing plans,
QUADRA’s parts or equipment suppliers, sub-contractors, financiers or
consultants, each other business sources including names of customers,
distributors,  

3

--------------------------------------------------------------------------------

  investors, joint venture participants, their identities, identifying
telephone, telex, facsimile numbers, email addresses or any other means of
access thereto, bank information, codes or references and/or information advised
by one party to the other and affiliates and each other’s proprietary knowledge
and will disclose such information only pursuant to the express written
permission of the Party who made such information available and to those persons
or investors or joint venture participants or their consultants or professional
advisors who have a need to know so as to ascertain the viability of the
investment in QUADRA.   6.3      This agreement applies to all future dealings
and transactions, extensions, renewals, re- negotiations, parallel
contracts/agreements, third party assignments or other transactions between any
party or parties within the chain of contacts or introductions in the
procurement of acquisitions, or sales or beneficial contracts to or for the
advantage of QUADRA.   7         WARRANTY   7.1      Each party represents,
warrants and covenants that all information furnished by each Party to the other
Party is or will be true, complete, correct and accurate to the best of said
Party’s knowledge and belief, provided however the Finder cannot warrant the
accuracy of any information provided by a customer, distributor, an investor or
joint venture participant to QUADRA.   8         ENDORSEMENTS   8.1      A copy
of this Agreement, or any other document(s) executed and/or signed by any of the
Parties hereto and sent to the other Party by facsimile transmission carries the
full force and effect as if it were the hand delivered original.   8.2      This
Agreement has been executed by the parties hereto, in two identical copies.  



Executed on the 31st day of August, 2009



QUADRA PROJECTS INC. MAGNUM GROUP INTERNATIONAL INC.   Per: Per:
                                                                          
                                                                                    
                       President                                    President


4

--------------------------------------------------------------------------------